Citation Nr: 1226976	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  08-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left hip, to include as secondary to service-connected disability.  

2.  Entitlement to service connection for an eye condition (claimed as glaucoma, dry eye syndrome, and macular degeneration), to include as secondary to service-connected disability.  

3.  Entitlement to a compensable rating for bilateral hearing loss.  

4.  Entitlement to an increased rating for diabetes mellitus with erectile dysfunction, currently evaluated as 20 percent disabling.  

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to December 31, 2009, and a rating in excess of 50 percent since December 31, 2009.  

6.  Entitlement to a higher initial rating for residuals of a low back injury with degenerative arthritis and discogenic disease, rated as 10 percent disabling from June 7, 2006, and as 20 percent disabling from December 31, 2009.  

7.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity with sciatica, rated as 10 percent disabling from June 7, 2006.  

8.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity with sciatica, rated as 10 percent disabling from June 7, 2006.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to May 1969.  

These matters come before the Board of Veterans' Appeals (Board) on appeal following December 2006 and June 2008 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, and a January 2008 rating decision of the VARO in St. Petersburg, Florida.  The Veteran had requested and was scheduled for an RO hearing, but later withdrew that request in April 2009.  

By way of history, in the December 2006 rating decision, the RO granted service connection and assigned a 10 percent disability rating for residuals of a low back injury with degenerative changes.  Also in that decision, the RO, inter alia, denied a rating higher than 30 percent for PTSD.  Subsequently, in January 2008, the RO denied the Veteran's claims for service connection for macular degeneration and for degenerative osteoarthritis of the left hip (to include as secondary to service-connected disability).  Thereafter, in June 2008, the RO denied a rating higher than 20 percent for diabetes mellitus with erectile dysfunction, as well as denied a compensable rating for bilateral hearing loss.  

By rating decision in November 2010, the RO granted a 20 percent rating for residuals of a low back injury with degenerative changes.  It also granted a 50 percent rating for PTSD.  Both awards were effective from December 31, 2009.  

Additionally, in an August 2008 Statement of the Case, the RO continued the denial of the Veteran's claim for service connection for macular degeneration.  In its adjudication of the claim, the RO also considered other causes of vision loss.  Thereafter, in an October 2011 Supplemental Statement of the Case (SSOC), the RO rephrased the issue with respect to macular degeneration as that of service connection for an eye condition (claimed as glaucoma, dry eye syndrome, and macular degeneration).  Also in the October 2011 SSOC, the RO rephrased the issue with respect to the left hip as service connection for degenerative arthritis of the left hip.  Additionally, the issue with respect to the low back was rephrased as service connection for residuals of a low back injury with degenerative arthritis and discogenic disease.  The title page reflects the current characterization of these issues on appeal.  

The Board additionally notes that in an October 2011 rating decision, the RO granted service connection and assigned 10 percent disability ratings for peripheral neuropathy of the left lower extremity with sciatica and for peripheral neuropathy of the right lower extremity with sciatica.  The disabilities were noted by the RO as being associated with the Veteran's service-connected diabetes mellitus and with the service-connected residuals of a low back injury with degenerative arthritis and discogenic disease.  As such, the Board will consider the service-connected (bilateral) peripheral neuropathy of the lower extremities with sciatica as also being in appellate status.  See 38 C.F.R. § 4.71a (2011) (neurologic abnormalities associated with service-connected spine disability must be rated when rating the service-connected spine disability).


REMAND

VA's duty to assist includes a duty to make reasonable efforts to assist a claimant to obtain evidence necessary to substantiate the claim.  38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining "relevant records" in the custody of a Federal department or agency, such as the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  Relevant records are those that relate to the injury or disease for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  There must be specific reason to believe the records may give rise to pertinent information to conclude that they are relevant.  Id at 1323.  

A review of the Veteran's VA treatment records reflects a "social work admission evaluation note, dated January 18, 2011, which identified the Veteran as receiving supplemental security disability income (SSDI) from the SSA.  The Board finds there is reason to believe that SSDI records may give rise to pertinent information that could have a bearing on the Veteran's claims on appeal.  In this regard, while the Veteran appears to receive most of his treatment at VA medical facilities and these records are associated with the claims file, the SSDI records may contain additional evidence (e.g., medical examination(s) undertaken by the SSA) that could have a bearing on the Veteran's current appeal.  Therefore, the RO should take the necessary steps to obtain any available SSDI records in accordance with 38 C.F.R. § 3.159(c)(2).  

The Board also notes that in a December 2009 statement, the Veteran identified having been treated for his service-connected residuals of a low back injury with degenerative arthritis and discogenic disease by a private physician, Dr. W. Y., of the Fort Wayne Neurological Center.  Otherwise, in February 2010, the RO contacted the Veteran and requested that he provide a medical release form (VA Form 21-4142) to allow the RO to obtain the Veteran's records from Dr. Y.  In March 2010, the Veteran submitted a completed VA Form 21-4142 (dated that same month), which included not only Dr. Y.'s address but also additional information concerning the Veteran's treatment at VA medical facilities in Indiana.  Notations in VA treatment records also reflect that the Veteran underwent a lumbar spinal fusion in October 2010, reportedly at Parkview Hospital.  A review of the claims file does not reflect that an attempt to procure records from Dr. Y. has been undertaken by the RO.  Therefore, the RO should take the necessary steps to obtain any available records from Dr. Y. in accordance with 38 C.F.R. § 3.159(c)(1).  

Furthermore, the Board has reviewed the July 2009 and December 2010 VA examinations undertaken to evaluate the Veteran's service-connected residuals of a low back injury with degenerative arthritis and discogenic disease.  During both examinations, the different examiners noted that there was objective evidence of pain with motion of the thoracolumbar spine.  In the July 2009 VA examination, the examiner commented that there "was not" objective evidence of pain with repetitive motion.  The examiner in the December 2010 VA examination noted that there "was" objective evidence of pain following repetitive motion.  Neither examiner found any additional limitation in motion following three repetitions.  

Here, although both examiners noted no additional limitation of motion after repetitive use (three repetitions), neither examiner made an initial finding as to the degree of range-of-motion loss due to pain on use.  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011), citing DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, it is unclear from the examiners' findings, with respect to flexion and extension of the thoracolumbar spine, whether and at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  Moreover, in neither the July 2009 or December 2010 VA medical examinations did either examiner discuss whether any functional loss was attributable to pain during flare-ups, despite noting the Veteran's assertions of "severe" flare-ups associated with his lumbar spine.  Id.  

Because both examiners failed to address any range-of-motion loss specifically due to pain as well as any functional loss during flare-ups, both the July 2009 and December 2010 examinations lack sufficient detail necessary for purposes of properly adjudicating the Veteran's disability claim regarding his service-connected residuals of a low back injury with degenerative arthritis and discogenic disease.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report if further evidence or clarification of the evidence is essential for a proper appellate decision.).  Therefore, in addition to the development requested above, the Veteran should be scheduled for a VA examination for the purpose of obtaining the required detail concerning pain as well as functional loss during flare-ups of his service-connected residuals of a low back injury with degenerative arthritis and discogenic disease.  

Furthermore, with respect to the claims for service connection (to include on a secondary basis) for an eye condition and degenerative arthritis of the left hip, the Board notes that VA is not required to provide a medical examination in all cases; however, once VA undertakes the effort to provide an examination it must provide an adequate one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Davis v. Nicholson, 21 Vet. App. 46, 51-52 (2007).  

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under the regulation, where the nonservice-connected disability is aggravated, rather than caused, by the service-connected disability, a baseline level of severity of the nonservice-connected disease or injury be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury.  This baseline level of severity, as well as any increase in severity due to the nature progress of the disease, is thereafter to be deducted from the current level of disability to determine the extent of aggravation.  See 38 C.F.R. § 3.310 (2011).  

The Board notes that as the Veteran's claims for his eye condition and degenerative arthritis of the left hip were filed in May 2007 and August 2007, respectively.  The current version of 38 C.F.R. § 3.310 (amended effective October 10, 2006) is for consideration.  See 38 C.F.R. § 3.310 (2011).

A review of the evidence reflects, with respect to the Veteran's claimed eye condition, that the Veteran does not have glaucoma, cataracts, or retinopathy, and apparently not macular degeneration.  He does, however, have a diagnosis of ocular surface disease/dry eye syndrome.  During the December 2010 VA eye examination, the examiner commented that the Veteran's ocular surface disease/dry eye syndrome was not related to his service-connected diabetes mellitus, Type II.  However, the examiner failed to comment/opine on whether the diabetes mellitus, Type II, aggravated the Veteran's ocular surface disease/dry eye syndrome.  Likewise, with respect to the Veteran's degenerative arthritis of the left hip, in a May 2010 VA examination, the examiner found no causative relationship between the left hip disability and the Veteran's service-connected right knee disability.  However, the examiner did not comment/opine on whether the Veteran's right knee aggravated the left hip.  This was also the case in a July 2009 VA examination in which an examiner found no causative relationship between the Veteran's left hip and his service-connected residuals of a low back injury with degenerative arthritis and discogenic disease, but failed to comment/opine on the issue of aggravation.  

Therefore, in addition to the development requested above, the Veteran should be scheduled for a VA examination for the purpose of obtaining the necessary medical opinion concerning the Veteran's degenerative arthritis of the left hip and whether such disability has been aggravated by service-connected disability.  In addition, the claims file should be referred back to the VA examiner who conducted the December 2010 VA eye examination for an addendum concerning the issue of aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for his degenerative arthritis of the left hip, eye condition, bilateral hearing loss, diabetes mellitus, PTSD, residuals of a low back injury with degenerative arthritis and discogenic disease, or bilateral peripheral neuropathy with sciatica.  The Veteran should specifically be asked to complete and provide medical releases (VA Form 21-4142) for Dr. W. Y. of Fort Wayne Neurological Center, and for Parkview Hospital (regarding the lumbar spinal fusion surgery).  

After securing any necessary releases, the RO should attempt to obtain these records.  Notice to the Veteran of an inability to obtain any identified private records should be in accordance with 38 C.F.R. § 3.159(e) (2011).  

2.  VA should contact the SSA directly and request copies of all pertinent information in awarding the Veteran SSDI benefits.  If the records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and why further attempts would be futile, and allow him the opportunity to provide such records, as provided in 38 C.F.R. § 3.159(e).  

3.  After any records are obtained, then schedule the Veteran for VA examinations of his left hip and lumbar spine.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner(s).  

Left Hip Examination: 

The left hip should be examined and all clinical findings reported.  The examiner is requested to provide an opinion, based on a thorough review of the evidence of record, as to the medical probabilities that the Veteran has a left hip disability that has been caused or made chronically worse by his service-connected right knee disability (noted on X-ray as moderate osteoarthritic changes) or by his service-connected low back disability (service connected as residuals of a low back injury with degenerative arthritis and discogenic disease).  If the examiner finds that the right knee disability or low back disability has an effect on the Veteran's left hip, the examiner should comment on the following: 

a)  When the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence to establish a baseline of the level of severity of any left hip disability before the aggravation began or at any point after aggravation began but before the current level of disability was shown.  

b)  If a baseline can be established at any point before the current level of disability was demonstrated, the examiner should comment on how much the left hip disability has worsened in severity as a result of the natural progress of that disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide the complete rationale for the conclusion(s) reached to include, as appropriate, citation to specific evidence of record and/or medical authority.  


Lumbar Spine Examination:

The examiner(s) should identify all orthopedic and neurological findings related to the service-connected residuals of a low back injury with degenerative arthritis and discogenic disease, and fully describe the extent and severity of those symptoms.  

The findings should include the range of motion (in degrees) of the thoracolumbar spine through all planes.  The point at which pain begins during tests of motion should be identified.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement, must be noted.  

The examiner must state if there is any limitation of function and describe it in detail.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the Veteran's thoracolumbar spine is used repeatedly.  

All functional losses caused by service-connected residuals of a low back injury with degenerative arthritis and discogenic disease due to pain, weakness, fatigability, etc., should be specifically equated to additional degrees of motion lost beyond what is shown clinically.  

Also, the examiner should identify any associated neurological symptoms, including those affecting the bowel or bladder, and describe the nerve(s) affected, or seemingly affected, by nerve root compression.  (The Veteran is currently service connected for bilateral peripheral neuropathy with sciatica.)  Each nerve affected or seemingly affected should be identified and the disability caused thereby should be described as equating to mild, moderate, moderately severe, severe incomplete paralysis, or complete paralysis. 

All examination results, along with the complete rationale for the opinions provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

4.  The claims file should be referred back to the VA examiner who conducted the December 2010 VA eye examination.  The examiner should offer an addendum medical opinion, based on a thorough review of the evidence of record, as to the medical probabilities that the Veteran has any current eye condition (e.g., macular degeneration, glaucoma, dry eye disease) that was caused or made chronically worse by his service-connected diabetes mellitus.  

If the examiner finds that the service-connected diabetes mellitus has an effect on any current eye condition (e.g., macular degeneration, glaucoma, dry eye disease) the examiner should comment on the following: 

a)  When the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence to establish a baseline of the level of severity of any eye condition before the aggravation began or at any point after aggravation began but before the current level of disability was shown.  

b)  If a baseline can be established at any point before the current level of disability was demonstrated, the examiner should comment on how much the eye condition has worsened in severity as a result of the natural progress of that disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide the complete rationale for the conclusion(s) reached to include, as appropriate, citation to specific evidence of record and/or medical authority.  

If the December 2010 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be requested to supply the addendum opinion.  (If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.)  

5.  After the requested examinations and opinions have been completed and/or obtained, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner.  

6.  After undertaking any other development deemed appropriate, re-adjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with an SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

